DICKENSON, Justice,
dissenting.
I dissent. It is clear that Markle’s company was a general agent for Durham Life. As general agent it had the power to bind the company. The “unidentified female in Markle’s office” was an employee of the general agent, and she made an admission in the course of her employment that “the effective date of the policy was August 1, 1979.” This admission appears to me to be competent evidence, and it supports the trial court’s finding that the group life insurance policy was effective as of August 1, 1979. At that time Mr. Cole was alive, and he was listed on the application for life insurance which was accepted by Markle’s agency. I would affirm the judgment of the trial court.